Citation Nr: 1439464	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  95-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of the right knee.  

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of the left knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a left great toe disability with hallux valgus and gout.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Drew Early, Attorney at Law



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1994 and April 2010 rating decisions by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  

In an August 1996 decision, the Board denied higher initial disability ratings for the knees and left great toe.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 1997, the Court vacated the portion of the August 1996 decision denying higher initial ratings for the knees and left great toe and remanded the case to the Board for additional development.  Subsequently, the Board remanded this case in June 1998 and June 2009.  

The Board notes that in his December 2012 notice of disagreement the Veteran appealed portions of the April 2010 rating decision which denied entitlement to an increased rating for residuals of a service-connected neck injury, entitlement to service connection for a sleep disorder, a claim to reopen a claim of service connection for a low back disability, and entitlement to a TDIU. However, in his March 2014 substantive appeal, the Veteran limited his appeal to only entitlement to a TDIU, and as such the other stated issues are not before the Board at this time.  Additionally, in his March 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board on the issue of entitlement to a TDIU.  Such a hearing was not held or scheduled, and the Veteran has not indicated a desire to withdraw such a hearing.  
In a January 2014 statement, the Veteran filed a claim of entitlement to service connection for PTSD and a claim to reopen a claim of entitlement to service connection for a left shoulder disability.  Additionally, in May 2014, the Veteran filed a claim to reopen a claim of entitlement to service connection for a low back disability, a claim of entitlement to service connection for various disabilities of the feet, and a claim for entitlement to aid and attendance.  There is no indication that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the Board last considered this appeal in 2009, the Veteran's file was scanned into VA's paperless claims processing system, VBMS (Veterans Benefits Management System).  However, upon reviewing the Veteran's claims file in the "VBMS" system, the Board has determined that the Veteran's "VBMS" file is clearly incomplete.  

In this regard, the Board notes that the issues of entitlement to increased rating for his bilateral knee and toe disabilities stem from an October 1994 rating decision, which is not currently of record, nor is the related notice of disagreement, statement of the case, or substantive appeal.  Additionally, while there are 9 documents dated from 1998 and earlier, the remaining evidence is dated no earlier than January 2003.  It appears these documents may not have been properly scanned when converted from a paper file to a virtual file, as a number of documents which were previously of record, including those specifically identified by the Board in prior decisions, are not currently of record in the virtual file.  The missing documents include not only the rating decision on appeal, but also the Veteran's original substantive appeal, a 1997 Court decision, a 1998 Board remand, additional RO rating decisions, and various unknown evidence.  As the amount of missing evidence is unknown, the Board is left with no choice but to remand these matters in an attempt to locate all the missing evidence to have it associated with the Veteran's claims file.   

Additionally, as noted above, in his March 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board on the issue of entitlement to a TDIU.  However, a review of the record shows that the Veteran has not been afforded the requested hearing.  Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2013).  

Finally, the Board notes that the matters of entitlement to increased ratings for his bilateral knee disabilities and his left great toe disability have been pending since 1995, and have been remanded by the Board on multiple occasions.  As such, the RO is encouraged to work with expediency to resolve the issues discussed above and return the case to the Board as quickly as possible so these matters can be resolved in a fair and judicious manner.  

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake all necessary steps to locate the Veteran's original paper claims files, and to ensure all volumes have been associated with the Veteran's "VBMS" file.  Of particular import are the volumes containing evidence and decisions prior to 2003.  All efforts to obtain such evidence should be documented in a memorandum to the file.  

2. The Veteran shall be scheduled for the requested videoconference hearing before a member of the Board on the issue of entitlement to a TDIU.

3. When the requested actions have been completed, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



